UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 04-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund April 30, 2010 Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.1% AEROSPACE & DEFENSE―6.4% General Dynamics Corp. Raytheon Co. CHEMICALS―2.7% Dow Chemical Co. (The) COMMUNICATIONS EQUIPMENT―3.5% Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―11.2% Apple, Inc.(1) Hewlett-Packard Co. Western Digital Corp.(1) CONSUMER FINANCE―3.5% American Express Co. HEALTH CARE PROVIDERS & SERVICES―7.2% McKesson Corp. Medco Health Solutions, Inc.(1) WellPoint, Inc.(1) HOUSEHOLD PRODUCTS―2.9% Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES―3.5% 3M Co. INSURANCE―3.4% ACE Ltd. IT SERVICES―3.4% Cognizant Technology Solutions Corp., Class A(1) MACHINERY―3.3% Danaher Corp. MEDIA―6.6% Time Warner, Inc. Viacom, Inc., Class B(1) OIL, GAS & CONSUMABLE FUELS―6.7% Enterprise Products Partners LP Murphy Oil Corp. PAPER & FOREST PRODUCTS―3.2% International Paper Co. PHARMACEUTICALS―8.3% AstraZeneca plc ADR Merck & Co., Inc. Novartis AG ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―9.5% Broadcom Corp., Class A Intel Corp. Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value Texas Instruments, Inc. SOFTWARE―3.4% Microsoft Corp. TEXTILES, APPAREL & LUXURY GOODS―3.9% Coach, Inc. TOBACCO―6.5% Lorillard, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $10,399,089) TEMPORARY CASH INVESTMENTS(2) JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $26) 26 26 TOTAL INVESTMENT SECURITIES—99.1% (Cost $10,399,115) OTHER ASSETS AND LIABILITIES — 0.9% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 86.7% Switzerland 6.1% Canada 3.5% United Kingdom 2.8% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Category is less than 0.05% of total net assets. Legacy Focused Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund's investment securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 3. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund April 30, 2010 Legacy Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.2% AEROSPACE & DEFENSE―3.9% Raytheon Co. United Technologies Corp. AUTO COMPONENTS―2.3% Johnson Controls, Inc. CAPITAL MARKETS―1.9% Franklin Resources, Inc. CHEMICALS―4.1% Dow Chemical Co. (The) PPG Industries, Inc. COMMUNICATIONS EQUIPMENT―4.1% Cisco Systems, Inc.(1) Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―9.0% Apple, Inc.(1) Hewlett-Packard Co. Seagate Technology(1) CONSUMER FINANCE―2.7% American Express Co. Capital One Financial Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―4.0% Corning, Inc. Nidec Corp. ADR FOOD PRODUCTS―2.1% Sara Lee Corp. HEALTH CARE PROVIDERS & SERVICES―7.8% Cardinal Health, Inc. McKesson Corp. Medco Health Solutions, Inc.(1) WellPoint, Inc.(1) HOUSEHOLD PRODUCTS―2.1% Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES―2.1% 3M Co. INSURANCE―1.9% Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL―2.1% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.0% eBay, Inc.(1) IT SERVICES―8.5% Cognizant Technology Solutions Corp., Class A(1) Legacy Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value International Business Machines Corp. MasterCard, Inc., Class A MEDIA―4.5% Viacom, Inc., Class B(1) Walt Disney Co. (The) METALS & MINING―3.2% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL―2.1% Target Corp. OIL, GAS & CONSUMABLE FUELS―6.2% Enterprise Products Partners LP Murphy Oil Corp. Spectra Energy Corp. PHARMACEUTICALS―3.2% Merck & Co., Inc. Novartis AG ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―6.2% Broadcom Corp., Class A Intel Corp. Texas Instruments, Inc. SOFTWARE―4.1% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―4.5% Bed Bath & Beyond, Inc.(1) TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―2.3% Coach, Inc. TOBACCO―2.3% Reynolds American, Inc. TOTAL INVESTMENT SECURITIES—99.2% (Cost $6,802,135) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Large Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund's investment securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 3. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund April 30, 2010 Legacy Multi Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.4% AEROSPACE & DEFENSE―3.6% Honeywell International, Inc. Lockheed Martin Corp. Raytheon Co. AUTO COMPONENTS―3.3% Amerigon, Inc.(1) Lear Corp.(1) TRW Automotive Holdings Corp.(1) BEVERAGES―1.1% Fomento Economico Mexicano SAB de CV CHEMICALS―7.6% Braskem SA Preference Shares ADR(1) Celanese Corp., Series A Eastman Chemical Co. Lubrizol Corp. PolyOne Corp.(1) Spartech Corp.(1) COMMERCIAL SERVICES & SUPPLIES―2.0% APAC Customer Services, Inc.(1) Rollins, Inc. COMMUNICATIONS EQUIPMENT―3.9% Aruba Networks, Inc.(1) Oclaro, Inc.(1) Tellabs, Inc. COMPUTERS & PERIPHERALS―4.1% Hewlett-Packard Co. Seagate Technology(1) Western Digital Corp.(1) CONSUMER FINANCE―1.4% World Acceptance Corp.(1) CONTAINERS & PACKAGING―2.1% Ball Corp. Owens-Illinois, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―9.5% Anixter International, Inc.(1) Arrow Electronics, Inc.(1) Avnet, Inc.(1) Flextronics International Ltd.(1) Ingram Micro, Inc., Class A(1) Jabil Circuit, Inc. Sanmina-SCI Corp.(1) Legacy Multi Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value Tyco Electronics Ltd. FOOD & STAPLES RETAILING―3.2% Andersons, Inc. (The) Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares ADR Costco Wholesale Corp. HEALTH CARE EQUIPMENT & SUPPLIES―3.0% Intuitive Surgical, Inc.(1) Micrus Endovascular Corp.(1) Stryker Corp. HEALTH CARE PROVIDERS & SERVICES―6.2% AmerisourceBergen Corp. Cardinal Health, Inc. McKesson Corp. Medco Health Solutions, Inc.(1) Universal American Corp.(1) HOUSEHOLD DURABLES―1.4% Whirlpool Corp. HOUSEHOLD PRODUCTS―1.0% Colgate-Palmolive Co. INSURANCE―2.4% Cincinnati Financial Corp. Progressive Corp. (The) INTERNET & CATALOG RETAIL―1.3% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―0.9% ModusLink Global Solutions, Inc.(1) IT SERVICES―4.1% Accenture plc, Class A iGate Corp. Unisys Corp.(1) LEISURE EQUIPMENT & PRODUCTS―1.9% Eastman Kodak Co.(1) Leapfrog Enterprises, Inc.(1) MACHINERY―2.5% Joy Global, Inc. Oshkosh Corp.(1) MEDIA―0.9% McGraw-Hill Cos., Inc. (The) OIL, GAS & CONSUMABLE FUELS―8.5% Alpha Natural Resources, Inc.(1) BP Prudhoe Bay Royalty Trust Callon Petroleum Co.(1) Calumet Specialty Products Partners LP Legacy Multi Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares/Principal Amount Value Enterprise GP Holdings LP Hess Corp. Martin Midstream Partners LP World Fuel Services Corp. PAPER & FOREST PRODUCTS―1.2% Domtar Corp.(1) PHARMACEUTICALS―1.8% Impax Laboratories, Inc.(1) Jazz Pharmaceuticals, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―5.3% Advanced Micro Devices, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Mindspeed Technologies, Inc.(1) Texas Instruments, Inc. Volterra Semiconductor Corp.(1) SPECIALTY RETAIL―7.2% AutoZone, Inc.(1) Best Buy Co., Inc. Dress Barn, Inc. (The)(1) Guess?, Inc. Pier 1 Imports, Inc.(1) TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―2.8% Coach, Inc. Deckers Outdoor Corp.(1) TOBACCO―2.2% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $18,082,314) TEMPORARY CASH INVESTMENTS — 2.9% FHLB Discount Notes, 0.06%, 5/3/10(2) $ 600,000 JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $654,093) TOTAL INVESTMENT SECURITIES—99.3% (Cost $18,736,407) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% Legacy Multi Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Non-income producing. The rate indicated is the yield to maturity at purchase. Legacy Multi Cap – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of April 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY GROWTH FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: June 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: June 29,2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: June 29, 2010
